The action is to recover damages for personal injuries alleged to have been sustained by the plaintiff by reason of the defendant's negligence. The plaintiff, a young man, had been employed in the defendant's paper mill for some three weeks in the capacity of a "broke hustler;" a term used to denote, in mill parlance, the nature of his work. Between what is known as the "calender stack" and the "dryers" is a space of some five feet in width and eleven feet in length, *Page 53 
which it was the plaintiff's particular engagement to observe and, upon occasions when paper, in the process of manufacture, broke off within that space, he was to hasten, or "hustle," to clear it out. Hence the peculiar designation of his employment. These machines, facing each other, represented the final manufacturing processes by which pulp became paper. The stack of rolls, or cylinders, composing the "dryers," was eight feet in height and the process required that the paper, into which the pulp had been transformed, should pass from it to the upper one of a stack of rolls, or cylinders, composing the calender machine, which is ten feet in height. These calender rolls are of steel and as the paper passes in and out from the upper to the lowest cylinder, it receives a smooth surface. These cylinders, eight in number, diminish in diameter from that of twenty-four inches of the lower one to that of twelve inches of the upper one. The cylinders of each stack revolve at great speed and it not infrequently happens that the paper, in passing from the "dryers," or in the calender, breaks. If it drops into the intermediate space, it causes an accumulation, which, if not promptly removed, would interfere with operations. The negligence alleged, and upon which the case of the plaintiff turned, was the failure of the defendant properly to cover, or to guard, the stack of calender rolls; within the requirement of section 81 of the Labor Law, applicable to all machinery in factories where practicable. On the day in question, the plaintiff observed the paper to break off and to fall to the floor. He entered the space described between the two stacks, got an armful of paper and, as he says, starting "to back out with it, got caught in some way and it drew my right hand into the stack, the lower pinch." By this term he indicated the place of contact of the lowest cylinder with the one revolving next above. He was unable to account for the happening of the injury to his hand otherwise and there was no other witness of the occurrence. We must assume that his *Page 54 
hand, in some way not exactly accounted for, came into contact with the two lower calender rolls, where they revolved upon each other, and was crushed between them. The plaintiff was nonsuited upon the evidence adduced by him in support of his complaint and, upon this appeal from the affirmance of the judgment of nonsuit, the one question for our consideration is whether upon that evidence it should have been left to the jury to say whether the defendant had been neglectful of any duty to guard its machinery, or whether, as a matter of law, there was insufficient proof of any neglect in that respect.
I think that the plaintiff's evidence wholly failed to show that it was practicable to cover, or to guard, the calender stack and, mandatory as are the provisions of the statute, it is only where it has been shown not to be impracticable that their command is applicable. From the plaintiff's evidence, it was made to appear impracticable and not one of the several witnesses, called as experts in paper making, testified to an instance of covers, or guards, or suggested how such could be furnished, which might prevent just such an occurrence of the workman's hand being accidentally caught, while engaged in collecting the broken paper. There can be no doubt about the justice of strictly enforcing this provision of the statute; but it should not be left to the speculations of jurors to decide whether, notwithstanding the absence of evidence to show how the statute could be complied with, something might have been done by the employer for the perfect protection of his workmen. The lay mind in such matters should be able to proceed to its conclusions upon some evidence, which will justify and support them.
The plaintiff undertook to show by the testimony of witnesses that protection was afforded in some mills by what amounted to guards in front of the calender stack. I find no evidence of guards, as guards, at all. To the contrary, the evidence relied upon disproves the practicability of so guarding this machine as to prevent the possibility *Page 55 
of such an accident. There appear to have been in use in paper mills devices for blowing cold air upon the calender rolls. The paper by the friction of its passage through the various cylinders becomes heated and pipes are sometimes installed to force cold air. According to the evidence, in some mills, a large pipe would run horizontally and parallel with the lower cylinder, a few inches from the "pinch," or place of contact of the two cylinders. In others, by an improved system, instead of blowing air from such a parallel pipe, other pipes rise from it, perpendicularly, and the air is blown from them. In one mill the witness described such a system, where two pipes were at either end of the rolls and two were in the middle, about three feet apart. It was not pretended by any witness that these pipes were put up as "guards;" it is argued that they would serve as such. It is evident, however, taking the mill just mentioned as a strong illustration, that, with cylinders eleven feet in length, superimposed to the number of eight, these pipes, horizontal, or standard, do not protect the whole surface. There is still the possibility of the workman's hand coming in contact with, and being caught in, the cylinder. There was evidence as to a device in use in some mills for reaching the upper rolls. A plank is placed along, and a few inches in front of, the rolls, a short distance from the floor, upon which the men could stand to get at the paper, when it had broken, or caught, above. It was not said that it was put there for any other purpose than the one mentioned; but it is claimed that it served as a guard. With such a device, as with that of the pipes, it is as evident that it does not guard the workman's hand against such an accident as this. It is just as possible, in either case, for an accident to occur and none of the witnesses claimed, or showed, that it was practicable to guard effectively. The object of the pipes was to force cold air upon the rolls and that of the plank was to permit the workman to stand upon it in order to *Page 56 
reach up, and had either device been in use in this mill, the accident might have happened exactly as it did.
No mill was shown to have covers, or guards, and indeed, as the evidence discloses, such could not be used in these final processes of paper making. The paper at this stage will break and, as it was said, "it does not always run off from the calender stack, at once. Sometimes it will wind on the stack, break and wind on the roll, and stick and clog. If it is broke, you have to clean off that stack and then start it over again." Another witness says, speaking of the use of a plank, "men walked on it to adjust the broken paper * * * paper dropping broken between the dryer roll and calender stack could pass right into that pinch * * * just the same as if there was not any board there." Thus the plaintiff's evidence showed that, while devices were in use in mills, for one purpose or the other, in connection with the manufacturing processes, which, incidentally, might serve as a guard, to the extent that pipe, or plank, might interpose, at the particular point, between body and cylinder, there was no such thing in use as a guard. It showed that no mill could be instanced as having covers, or guards, and for the very good reason that, if the face of the rolls is not exposed to the workmen, they cannot get the paper back properly, if it should break. It showed that in this space of eleven feet in length, by five feet, more or less, in width and by eight feet in height, the workmen could move freely, but such an accident as this was always possible and could not be effectively guarded against. It is rather remarkable, if the legislature intended that calender stacks should be covered, or guarded, that, for the twenty years, or more, that the law has been on the statute books, the mills should not have complied.
The burden was upon the plaintiff to show that the defendant had failed in some duty owing to him, as its servant, whereby it became responsible for the damages *Page 57 
sustained by him as the result of these injuries. He could not do so. When his case was made, it appeared, affirmatively, that it was impracticable to cover, or to guard, the particular part of the machinery, from which he received his injury, within the command of the statute. No witness was asked whether it was practicable to cover, or to guard, the calender stack completely in the manufacturing of paper. None testified that it was. That is what the statute conditions its command upon and it would have been natural, if compliance was practicable, to have shown it by these witnesses, selected as experienced in this business. That a device, used in a manufacturing process, might operate, partially, as a guard, could not prove negligence in the defendant for not adopting the device for its incidental effect. The defendant's paper-making machinery was not shown to be defective, or unusual, and the statute had no application to a case where to cover, or to guard, a portion of it, might be to interpose a serious obstruction to the conduct of the manufacturing operations. To hold that such a case upon the evidence should have been submitted to the jury would be to hold that jurors will be permitted to guess about what the millowner might have done; with the usual, and not wholly inexcusable, result, in their ignorance, of allowing sympathy to influence their verdict.
I think that the judgment should be affirmed.
CULLEN, Ch. J., VANN and HISCOCK, JJ., concur with CHASE, J.; COLLIN, J., concurs with GRAY, J.; HAIGHT, J., not sitting.
Judgment reversed, etc. *Page 58